Lewis, J. A. D.
(dissenting). My reading of the record leads to a conclusion that the denial of the motion to suppress should be affirmed.
Significantly, there had been a rash of robberies in the neighborhood wherein the instant automobile was seen by Patrol Officers Coles and Crosby at 10:45 p.m. traveling about 15 in.p.h. in a 25 m.p.h. zone. The officers testified that they became suspicious when they observed that the passenger was wearing “A hat similar to the type that’s been teletyped to our headquarters that’s been involved in many robberies that have been hitting different motels in our area.” The vehicle had stopped at one point “for about a minute,” and “Both occupants looked side to side. You could see their heads moving side to side on opposite sides of the street as they proceeded down Central Avenue.” The vehicle was followed by the officers for about five blocks through the business district, and then they halted it for a routine check and requested the operator to produce his driver’s license and registration. The registration card was “rather tattered,” and somewhat blurred by “battery acid.” All the figures thereon were not discernible; this engendered suspicion that the vehicle may have been stolen.
The entire series of events that followed, which are chronologized in the majority opinion, took about half an hour — in my view, not an unreasonable length of time.
The trial judge after observing the registration card found “some very serious discrepancies.” He not only found one number confusing, but found the second number obliterated to a degree that he could not be sure of its identity and the first letter to be quite indistinct. He concluded, “good police work required further investigation.” After examining that exhibit I agree with the trial judge.
At police headquarters defendant’s ownership of “such a ear” was verified “from Trenton,” whereupon Lieutenant Mormelo requested Officers Coles and Crosby to take defendant back to the vehicle and to make certain that the *202serial number on the registration corresponded with the serial number listed on the post of the car door.
This additional precaution in the circumstances, as a final measure of satisfaction before closing the matter, was competent police practice. To do anything less would have rendered the officers derelict in their duty, and for this court to suppress the evidence validly seized by a policeman in the course of performing that responsibility would “unduly hamper law enforcement.” See State v. Boykins, 50 N. J. 73, 82 (1967); State v. Kabayama, 98 N. J. Super. 85, 88 (App. Div. 1967), aff'd o.b. 52 N. J. 507 (1968). The rationale of Boykins has recently been reflected in Chambers v. Maroney, 399 U. S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970).
“It has long been settled that objects falling in the plain view of an officer who has a right to be in the position to have that view are subject to seizure and may be introduced in evidence.” Harris v. United States, 390 U. S. 234, 236, 88 S. Ct. 992, 993, 19 L. Ed. 2d 1067, 1069 (1968); State v. Bell, 55 N. J. 239, 248 (1970); State v. Hock, 54 N. J. 526, 533-535 (1969); State v. DiRienzo, 53 N. J. 360, 385 (1969); State v. McKnight, 52 N. J. 35, 57-58 (1968). Accord, Annotation 10 A. L. R. 3d 314, 349 (1966); United States v. Thompson, 420 F. 2d 536, 540 (3 Cir. 1970); State v. Lowry, 95 N. J. Super. 307, 325 (Law Div. 1967).
Clearly, too, the assaying of the credibility of the police officers was for the trial judge. United States v. Carlson, 359 F. 2d 592, 597 (3 Cir.), cert. den. Bonomo v. United States, 385 U. S. 879, 87 S. Ct. 161, 17 L. Ed. 2d 106 (1966); State v. Johnson, 42 N. J. 146, 161 (1964). Thus, this court should not disturb the finding that when the police officers returned to the vehicle by direction of their superior, “there was no intent to make a search other than to establish proper registration,” and while leaning over to read the serial number on the forward door post of the automobile Officer Crosby observed the barrel of a sawed-off shotgun in the car.
Accordingly, I respectfully vote to affirm.